UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-49654 CirTran Corporation (Exact name of registrant as specified in its charter) Nevada 68-0121636 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4125 South 6000 West, West Valley City, Utah 84128 (Address of principal executive offices, including zip code) (801) 963-5112 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer ¨ Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of November 19, 2012, issuer had 1,921,502,289 outstanding shares of common stock, par value $0.001. CIRTRAN CORPORATION FORM 10-Q For the Quarterly Period Ended June 30, 2012 INDEX Page PART I – FINANCIAL INFORMATION Item 1 Financial Statements (unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3 Quantitative and Qualitative Disclosures About Market Risk 25 Item 4 Controls and Procedures 26 PART II – OTHER INFORMATION Item 1 Legal Proceedings 26 Item 6 Exhibits 27 Signatures 27 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CIRTRAN CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $- $173,780 Trade accounts receivable, net of allowance for doubtful accounts of $935,111 and $1,023,156, respectively 155,817 27,585 Inventory, net of reserve of $2,270,430 and $2,271,008 , respectively 291,715 465,074 Other 6,529 26,136 Total current assets 454,061 692,575 Investment in securities, at cost 300,000 300,000 Long-term receivable, net of allowance of $1,582,895 - - Property and equipment, net 122,635 172,480 Other assets, net 21,269 2,010 Total assets $ 897,965 $1,167,065 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Checks written in excess of bank balance $ 50,042 $ 208,193 Accounts payable 4,540,417 4,079,330 Related party payable 771,174 705,056 Short term advances payable 3,860,163 3,800,263 Accrued payroll and compensation expense 2,297,319 1,913,075 Accrued liabilities 2,445,637 2,589,709 Accrued interest 2,478,296 2,054,148 Deferred revenue 4,460,501 3,485,463 Derivative liability 461,248 294,717 Convertible debenture 3,161,355 3,161,355 Refundable customer deposits 506,754 1,317,387 Liabilities subject to compromise 1,122,154 1,122,154 Current maturities of long-term debt 936,585 906,585 Current liabilities to minority interest holders 619,786 443,696 Note payable to stockholders and members 151,833 151,833 Total current liabilities 27,863,264 26,232,964 Total liabilities 27,863,264 26,232,964 Stockholders' deficit CirTran Corporation stockholders' deficit: Common stock, par value $0.001; authorized 4,500,000,000 shares; issued and outstanding shares: 1,921,502,289 and 1,819,302,289 1,921,502 1,819,297 Additional paid-in capital 29,864,129 29,872,151 Subscription receivable (17,000) (17,000) Accumulated deficit (49,990,814) (48,267,171) Total CirTran Corporation stockholders' deficit (18,222,183) (16,592,723) Non-controlling interest (8,743,116) (8,473,176) Total stockholders' deficit (26,965,299) (25,065,899) Total liabilities and stockholders' deficit $897,965 $1,167,065 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 CIRTRAN CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended Six months ended June 30, June 30, Net sales $315,755 $685,625 $934,455 $2,080,825 Cost of sales (8,814) (133,130) (246,964) (328,417) Royalty Expense (5,011) (534,296) (526,015) (1,078,361) Gross profit 301,930 18,199 161,476 674,047 Operating expenses Selling, general and administrative expenses 672,868 1,175,606 1,411,347 2,247,754 Non-cash compensation expense 19,183 5,703 39,080 104,462 Total operating expenses 692,051 1,181,309 1,450,427 2,352,216 Loss from operations (390,121) (1,163,110) (1,288,951) (1,678,169) Other income (expense) Interest expense (282,441) (232,722) (538,102) (504,512) Gain on sale/leaseback - 20,269 - 40,537 Other income - 28,500 - 57,000 Gain on settlement of litigation / debt - 45,187 - 45,187 Gain (loss) on derivative valuation (32,925) 6,005,885 (166,530) (1,865,826) Total other income (expense), net (315,366) 5,867,119 (704,632) (2,227,614) Net income (loss) (705,487) 4,704,009 (1,993,583) (3,905,783) Net loss attributable to non-controlling interest 115,970 559,097 269,940 1,134,933 Net income (loss) attributable to CirTran $(589,517) $5,263,106 $(1,723,643) $ (2,770,850) Basic and diluted loss per common share $ (0.00) $ 0.00 $ (0.00) $ (0.00) Basic and diluted weighted-average common shares outstanding 1,881,061,840 1,498,972,923 1,863,764,859 1,498,972,923 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 CIRTRAN CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, Cash flows from operating activities Net loss $(1,993,583) $ (3,905,783) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 49,845 108,765 Accretion expense - 35,865 Gain on sale - leaseback - (40,537) Non-cash compensation expense - 46,053 Issuance of warrants for settlement 39,183 58,410 Change in valuation of derivative 166,531 1,865,826 Current liabilities to non-controlling interest holders 181,090 - Changes in assets and liabilities: Trade accounts receivable (128,233) (364,470) Inventories 173,359 (250,037) Prepaid expenses and other current assets 19,607 527,994 Other assets (19,259) - Accounts payable 516,087 (239,482) Related party payable 66,118 126,000 Accrued liabilities (46,314) 808,322 Deferred revenue 975,038 698,029 Net cash used in operating activities (531) (525,045) Cash flows from financing activities Proceeds from notes payable 25,000 - Checks written in excess of bank balance (158,149) 53,359 Proceeds from short-term advances 206,700 916,190 Payment on accrued interest (100,000) - Payments on short-term advances (146,800) (447,364) Net cash provided by (used in) financing activities (173,249) 522,185 Net increase (decrease) in cash and cash equivalents (173,780) (2,860) Cash and cash equivalents at beginning of period 173,780 4,767 Cash and cash equivalents at end of period $- $1,907 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 CIRTRAN CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) -CONTINUED For the Six Months Ended June 30, Supplemental disclosure of cash flow information: Cash paid during the period for interest $100,000 $ 499,934 Noncash investing and financing activities: Accounts payable settled on behalf of the company $- $ 119,960 Common stock issued in exchange for forgiveness of related party payable $ 55,000 $- The accompanying notes are an integral part of these condensed consolidated financial statements. 6 CIRTRAN CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements include the accounts of CirTran Corporation and its subsidiaries (the “Company”). These financial statements have been prepared in accordance with Article 10 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been condensed or omitted pursuant to such rules and regulations. These statements should be read in conjunction with the Company’s annual financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. In particular, the Company’s significant accounting policies were presented as Note 2 to the consolidated financial statements in that Annual Report. In the opinion of management, all adjustments necessary for a fair presentation have been included in the accompanying condensed consolidated financial statements and consist of only normal recurring adjustments. The results of operations presented in the accompanying condensed consolidated financial statements for the six months ended June 30, 2012, are not necessarily indicative of the results that may be expected for the 12 months ending December 31, 2012. NOTE 2 - REALIZATION OF ASSETS The accompanying condensed consolidated financial statements have been prepared in conformity with GAAP, which contemplates continuation of the Company as a going concern. The Company had a net loss of $1,993,583 and $3,905,783 for the six months ended June 30, 2012 and 2011, respectively. As of June 30, 2012, the Company had an accumulated deficit of $49,990,814. In addition, the Company used cash in operations in the amounts of $531 and $525,045 during the six months ended June 30, 2012 and 2011, respectively. The Company also had a negative working capital balance of $27,409,203 as of June 30, 2012, and $25,662,248 as of December 31, 2011. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The accompanying condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern. The Company has limited assets, has incurred continual losses, has negative cash flows from operations, and has limited revenue-generating activities. Its activities have been limited for the past several years and it is dependent upon financing to continue operations. These factors raise substantial doubt about the ability of the Company to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. The Company’s ability to continue energy drink distribution, its principal source of revenue, is subject to interruption or termination because of the ongoing Chapter 11 reorganization proceedings of Play Beverages, LLC (“PlayBev”), a consolidated variable interest entity and a debtor-in-possession in such proceedings. PlayBev entered into a 2006 license agreement with Playboy Enterprises International, Inc., (“Playboy”) to market a Playboy-branded nonalcoholic energy drink. Among other things, Playboy has stated its position that PlayBev’s 2006 license agreement has expired. PlayBev disputes Playboy’s position and has filed the litigation described below to protect its rights and business interests and disputes respecting the status of the PlayBev license to market Playboy-licensed energy drinks. Playboy sought in PlayBev’s Chapter 11 reorganization proceedings to terminate PlayBev’s license to market Playboy-licensed energy drinks, but in March 2012 extended the licensing agreement through July 31, 2012, to allow PlayBev and Playboy to negotiate a potential new licensing agreement. The Company cannot assure that Playboy’s current willingness to discuss a possible settlement rather than aggressively pursue a judicial determination will continue. If the Playboy licensing dispute is not resolved satisfactorily through a negotiated settlement or litigation in such proceeding, PlayBev would be required to terminate its beverage distribution activities, which are currently the source of the Company’s principal revenues. Such termination may require the Company to cease its activities and seek protection from creditors. 7 In view of the matters described in the preceding paragraphs, recoverability of a major portion of the recorded asset amounts shown in the accompanying consolidated balance sheets is dependent upon continued operations of the Company, which in turn is dependent upon the Company’s ability to meet its financing requirements on a continuing basis, to maintain or replace present financing, to acquire additional capital from investors, and to succeed in its future operations. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue in existence. The Company feels that its beverage business segment has the potential to have a substantial impact on its overall business. The Company plans to focus on the beverage business and the contract manufacturing business. For the beverage business, the Company plans to sell existing products and develop new products under the license agreement with Playboy to a globally expanding market. With regard to contract manufacturing, the Company’s goal is to provide customers with manufacturing solutions for both new and more mature products, as well as across product generations. The Company provides product marketing services to the direct response and retail markets for both proprietary and nonproprietary products. This segment provides campaign management and marketing services for the beverage distribution, direct response, and retail markets. The Company intends to continue to provide marketing and media services to support its own product efforts and offer to customers marketing service in channels involving television, radio, print media, and the internet. The Company intends to serve the electronics assembly and manufacturing industries, although it anticipates that its focus will shift more to providing services on a subcontract basis. NOTE 3 - INVENTORIES Inventories are stated at the lower of average cost or market and consisted of the following: Inventory Summary June 30, December 31, 2012 2011 Raw Materials $ 1,798,498 $ 2,076,066 Work in Process 314,252 157,534 Finished Goods 449,395 502,482 Allowance / Reserve (2,270,430) (2,271,008) Totals $ 291,715 $ 465,074 NOTE 4 – RELATED-PARTY TRANSACTIONS Transactions Involving Officers, Directors, and Stockholders - In 2007, the Company appointed Fadi Nora to its Board of Directors. In addition to compensation the Company normally pays to nonemployee members of the Board, Mr. Nora is entitled to a quarterly bonus equal to 0.5% of any gross sales earned by the Company directly through Mr. Nora’s efforts. As of June 30, 2012, the Company owed $0 under this arrangement. During the six months ended June 30, 2012, Mr. Nora advanced the company cash totaling $50,000. During the six months ended June 30, 2012, Mr. Nora received cash payments totaling $124,000 in payment of unsecured advances. As of June 30, 2012, the Company still owed Mr. Nora $1,225,829 in the form of unsecured advances. These advances and short-term bridge loans were approved by the Board of Directors under a 5% borrowing fee. The borrowing fees were waived by Mr. Nora on these loans. In addition, the Company owed Mr. Nora $1,036,734 in accrued liabilities as of June 30, 2012, for selling, general, and administrative expenses that were paid to third parties by Mr. Nora on behalf of the Company. 8 The Company has agreed to issue 2,400,000 options to Mr. Nora as compensation for services provided as a Director of the Company. The terms of the Director agreement requires the Company to grant to Mr. Nora options to purchase 2,400,000 shares of the Company’s stock each year, with the exercise price of the options being the market price of the Company’s common stock as of the grant date. During the six months ended June 30, 2012, the Company accrued for 2,400,000 stock options relating to the Director agreement with Mr. Nora. The fair market value of the options was $2,341, using the following assumptions: 2.5-year term, estimated volatility of 200.04%, and a discount rate of 0.34% (see also Note 10). In 2007, the Company issued a 10% promissory note to a family member of the Company president in exchange for $300,000. The note was due on demand after May 2008. During the six months ended June 30, 2012, the Company made no payments towards the outstanding note. At June 30, 2012, the principal amount owing on the note was $151,833. On March 31, 2008, the Company issued to this same family member, along with four other Company shareholders, promissory notes totaling $315,000. The family member’s note was for $105,000. Under the terms of all the notes, the Company received total proceeds of $300,000 and agreed to repay the amount received plus a 5% borrowing fee. The notes were due April 30, 2008, after which they were due on demand, with interest accruing at 12% per annum. During the six months ended June 30, 2012, the Company made no payments towards the outstanding notes. The principal balance owing on the promissory notes as of June 30, 2012, totaled $72,465. On April 2, 2009, the Company president and a Director of the Company borrowed from a third party a total of $890,000 in the form of four short-term promissory notes. The Company president and the Director of the Company signed personally for the notes. Because the loans were used to pay obligations of the Company, the Company has assumed full responsibility for the notes. Two of the notes were for a term of 60 days, with a 60-day grace period; a third note was for a term of 90 days, and a fourth note was for 24 days. Loan fees totaling $103,418 were incurred with the issuance of the notes and are payable upon maturity of the notes. At June 30, 2012, the Company showed the balance of $681,912 as part of short-term advances payable on the balance sheet. As of June 30, 2012, all four notes were in default and are accruing interest at the default rate of 36% per year. The Company has agreed to issue 6,000,000 options each year to the Company president as compensation for services provided as an officer of the Company. The terms of the employment agreement require the Company to grant to the Company president options to purchase 6,000,000 shares of the Company’s stock each year, with the exercise price of the options being the market price of the Company’s common stock as of the grant date. During the six months ended June 30, 2012, the Company accrued for 6,000,000 stock options relating to the employee agreement with Mr. Hawatmeh. The fair market value of the options was $5,852, using the following assumptions: estimated 2.5-year term, estimated volatility of 200.04%, and a discount rate of 0.34% (see also Note 10). 9 As of June 30, 2012, the Company owed the Company president a total of $163,002 in short-term advances payable and $154,537 in accrued options. These advances and short-term bridge loans were approved by the Board of Directors under a 5% borrowing fee. The borrowing fees were waived by the Company’s president on these loans. Sublease - In an effort to operate more efficiently and focus resources on higher margin areas of the Company’s business, on March 5, 2010, the Company and Katana Electronics, LLC, a Utah limited liability company (“Katana”) entered into certain agreements (collectively, the “Agreements”) to reduce the Company’s costs. The Agreements include an Assignment and Assumption Agreement, an Equipment Lease, and a Sublease Agreement relating to the Company’s property. Pursuant to the terms of the Sublease, the Company agreed to sublease a certain portion of the Company’s premises to Katana, consisting of the warehouse and office space used as of the close of business on March 4, 2010. The term of the Sublease was for two months with automatic renewal periods of one month each. The base rent under the Sublease is $8,500 per month. The Sublease contains normal and customary use restrictions, indemnification rights and obligations, default provisions, and termination rights. Under the Agreements signed, the Company continues to have rights to operate as a contract manufacturer in the future in the U.S. and offshore. The income from the sublease to Katana for the six months ended June 30, 2011, was $57,000 and was recognized as other income. On July 1, 2011, Katana had assumed the full lease payment and the Company agreed to pay Katana $5,000 per month for the use of office space and utilities. The Company had no sublease income for the six months ended June 30, 2012. The Company recorded a rent expense of $30,000 for the six months ended June 30, 2012. NOTE 5 - COMMITMENTS AND CONTINGENCIES Litigation and Claims - Various vendors and service providers have notified the Company that they believe they have claims against the Company totaling approximately $2,250,000. The Company has determined the probability of realizing any loss on these claims is remote. The Company has made no accrual for these claims and is currently in the process of negotiating the dismissal of these claims. PlayBev Petition for Relief under Chapter 11 - The Company’s ability to continue energy drink distribution, its principal source of revenue, through PlayBev, a consolidated variable interest entity, under a 2006 license agreement with Playboy, is subject to possible interruption because of disputes between PlayBev and Playboy. Among other things, Playboy has stated its position that PlayBev’s 2006 license agreement has expired. PlayBev disputes Playboy’s position and has filed the litigation described below to protect its rights and business interests. As described in previous filings, in August 2012, PlayBev entered into two interdependent and contingent agreements with Playboy. Subject to confirmation of PlayBev’s Chapter 11 plan of reorganization, certain payments to Playboy, and other conditions precedent, the proposed transaction would have resulted in both: (a)a settlement of all claims by and between PlayBev and Playboy; and (b)a new license agreement in favor of the anticipated reorganized debtor under PlayBev’s proposed plan. PlayBev did not deposit into escrow by the agreed deadline the initial payment required to be paid to Playboy upon the effective date of PlayBev’s proposed plan. Further, PlayBev did not obtain confirmation of its proposed plan, and the agreements between PlayBev and Playboy were not approved by the bankruptcy court. As such, Playboy has declared the new, contingent license agreement to be void and without effect. Similarly, the conditions precedent to the effectiveness of PlayBev’s settlement with Playboy did not occur. Accordingly, the proposed, contingent license and settlement agreements are ineffective and without any legal force or effect. As part of its efforts to develop a new plan of reorganization, PlayBev has proposed to Playboy modified terms for a proposed new license to market Playboy-branded energy drinks, but no substantive discussions are underway. Meanwhile, motions to dismiss or convert PlayBev’s reorganization case to a liquidation are scheduled to be heard in late November 2012. 10 In October 2012, the Company and PlayBev jointly filed a lawsuit in Chicago, Illinois, alleging various breaches by Playboy and others of the previous product license agreement and interference with the plaintiffs’ established distributorship network and seeking compensatory and punitive damages, an injunction against termination of the previous product license and continuing interference, and other equitable and ancillary relief. Playboy and the other defendants have not responded to the lawsuit. If the Playboy licensing dispute is not resolved satisfactorily to the Company through a negotiated settlement or litigation, PlayBev may be required to terminate its beverage distribution activities, which are currently the source of the Company’s principal revenues. Such termination may require the Company to cease its activities and seek protection from creditors. Registration Rights Agreements - In connection with the Company’s issuance of convertible debentures to YA Global Investments, L.P., formerly known as Cornell Capital Partners, L.P. (“YA Global”), the Company granted to YA Global certain registration rights, pursuant to which the Company agreed to file a registration statements to register the resale of shares of the Company’s common stock issuable upon conversion of the debentures. The Company agreed to keep the registration statement effective until all of the shares issuable upon conversion of the debenture have been sold. The Company has not accrued a liability for potential losses. Previously, YA Global has agreed to extensions of the filing deadlines inherent in the terms of the convertible debentures mentioned above. On January 24, 2011, the Company and YA Global entered into a forbearance agreement related to the convertible debentures issued by the Company to YA or its predecessor entities. YA Global Forbearance Agreements - On June 25, 2010, YA Global filed a lawsuit against the Company asserting claims for breach of contract, breaches of the uniform commercial code, and replevin. YA Global sought a judgment in the amount of $4,193,380, plus interest and attorneys fees, as well as a writ of replevin to compel the Company to turn over equipment and other property that YA Global claims was pledged as collateral to secure obligations owing to YA Global. On January 24, 2011, the Company entered into a forbearance agreement with YA Global, including a confession of judgment in its favor. On February 23, 2011, the court entered judgment based on the confession of judgment against the Company in the principal amount of $3,161,354, plus interest of $825,858. On July 22, 2011, YA Global filed a motion in the ABS lawsuit (discussed below) seeking an order clarifying its position with respect to ABS and staying enforcement of that court’s order that the Company pay approximately $35,000 in legal fees to ABS. In its motion, YA Global notified the Company that it intended to conduct a secured party’s public auction of all of the Company’s assets. YA Global also informed the Company that it had defaulted under the January 2011 Forbearance Agreement and declared that all of the Company’s obligations to YA Global were immediately due and owing. Further, YA Global stated that it intended to commence action to collect on the Company’s obligations and instructed it to assemble its assets. At a hearing held on August 3, 2011, in the ABS reorganization proceeding on YA Global’s motion to stay enforcement, YA Global noted that the date of the proposed secured party’s public auction was August 30, 2011. At the same time, YA Global notified the Company that the proposed sale of assets would be held on August 30, 2011. 11 At the hearing in the ABS matter, the Bankruptcy Court denied YA Global’s motion to stay the payment of attorneys’ fees by the Company. Subsequently, the parties to the January 2011 settlement with YA Global entered into an agreement whereby YA Global agreed to cancel the proposed asset sale without waiver. On September 30, 2011, YA Global directed the Company to assemble the collateral in order to enable it to take possession on or before October 6, 2011. Following negotiations with YA Global, the Company confirmed its indebtedness to YA Global and arranged for it to take possession of collateral on October 17, 2011, on which date, all accounts receivable, collections, and other proceeds and products of the collateral would be held in trust by the Company for YA Global and immediately forwarded to it. Before the Company was required to surrender possession of the collateral, it initiated negotiations to obtain YA Global’s forbearance from collection. On March 22, 2012, the Company entered into a formal forbearance agreement with YA Global, dated as of March 1, 2012 (the “2orbearance Agreement”) in which it ratified its previous obligations under the debentures and agreed to pay the debentures under the following payment plan: $25,000 at signing the 2orbearance Agreement, $25,000 per month in March through June 2012, $50,000 per month in July through September 2012, $75,000 in the months of September and October 2012, $100,000 per month in the months of December 2012 through May 2013, $125,000 per month in the months of June through December 2013, and the balance in December 2014 (the “Termination Date”). In addition to the above minimum payments to YA Global, the Company is required to pay monthly excess cash flow, to the extent cumulatively available, consisting of consolidated earnings before interest, taxes, depreciation, and amortization, less cash deposits for product orders received but not yet shipped, actual cash taxes paid, actual cash principal and interest paid, and reasonable out-of-pocket cash paid together with reasonable cash reserves in an amount not to exceed 5% of total net sales, provided that such excess cash flow payments shall not to exceed $50,000 in March 2012 and $25,000 per month in April through September 2012. The Company continues to have the right, subject to the consent of YA Global, to pay all or any portion of the payments listed above in common stock, with the conversion price to be used to determine the number of shares being equal to the lowest closing bid price of the Company’s common stock during the 20 trading days prior to the payment date. The amount applied as a payment on the note and accrued interest will be adjusted to the value of the actual proceeds from the sale of the stock by YA Global, less costs associated with the sale. YA Global agreed to forbear from enforcing its rights and remedies as a result of the existing defaults and/or converting the debentures into shares of the Company’s common stock, until the earlier of the Company’s default under the 2orbearance Agreement or the Termination Date. During the six months ended September 30, 2012, the Company paid $100,000 towards the required payments. As of the date of this filing it had made the required payments for the subsequent months. Delinquent Payroll Taxes, Interest, and Penalties - In November 2004, the IRS accepted the Company’s Amended Offer in Compromise (the “Offer”) to settle delinquent payroll taxes, interest, and penalties. The acceptance of the Offer required the Company to pay $500,000. Additionally, the Offer required the Company to remain current in its payment of taxes for five years and not claim any net operating losses for the years 2001 through 2015, or until the Company pays taxes on future profits in an amount equal to the taxes waived by the Offer of $1,455,767. The Company has defaulted on the original agreement and is currently working with the IRS to pay the 2009 tax liabilities. The Company is also not current on its payroll taxes as of November 19, 2012, and is working with the IRS to pay these liabilities. 12 The Company is in a disagreement with its former legal counsel over charges incurred and the amount due to this provider for billed services, charges, and interest expense. The Company is currently working with this provider to settle the outstanding balance. If the Company is not able to settle the outstanding balance, it is possible that it may need to accrue an additional $267,000 in addition to the balance accrued as of June 30, 2012. Employment Agreements - On August 1, 2009, the Company entered into a new employment agreement with Mr. Hawatmeh, the Company’s president. The term of the employment agreement continues until August 31, 2014, and automatically extends for successive one-year periods, with an annual base salary of $345,000. The employment agreement also grants to Mr. Hawatmeh options to purchase a minimum of 6,000,000 shares of the Company’s stock each year, with the exercise price of the options being the market price of the Company’s common stock as of the grant date. The Employment Agreement also provides for health insurance coverage, cell phone, car allowance, life insurance, and director and officer liability insurance, as well as any other bonus approved by the Board. The employment agreement includes additional incentive compensation as follows: a quarterly bonus equal to 5% of the Company’s earnings before interest, taxes, depreciation, and amortization for the applicable quarter; bonus(es) equal to 1.0% of the net purchase price of any acquisitions completed by the Company that are directly generated and arranged by Mr. Hawatmeh; and an annual bonus (payable quarterly) equal to 1% of the gross sales, net of returns and allowances, of all beverage products of the Company and its affiliates for the most recent fiscal year. During the six months ended June 30, 2012 and 2011, the Company incurred $39,080 and $11,868, respectively of non-cash compensation expense related to accrual for employee stock options to be awarded per the employment contract with the president of the Company. Pursuant to the employment agreement, Mr. Hawatmeh's employment may be terminated for cause or upon death or disability, in which event the Company is required to pay Mr. Hawatmeh any unpaid base salary and unpaid earned bonuses. In the event that Mr. Hawatmeh is terminated without cause, the Company is required to pay to Mr. Hawatmeh: (i) within 30 days following such termination, any benefit, incentive, or equity plan, program, or practice (the “Accrued Obligations”) paid when the bonus would have been paid to him if employed; (ii) within 30 days following such termination (or on the earliest later date as may be required by Internal Revenue Code Section 409A to the extent applicable), a lump sum equal to 30 months of his annual base salary; (iii) bonus(es) owing under the employment agreement for the two-year period after the date of termination (net of an bonus amounts paid as Accrued Obligations) based on actual results for the applicable quarters and fiscal years; and (iv) within 12 months following such termination (or on the earliest later date as may be required by Internal Revenue Code Section 409A to the extent applicable), a lump sum equal to 30 months of annual base salary; provided that if Mr. Hawatmeh is terminated without cause in contemplation of, or within one year, after a change in control, then two times such annual base salary and bonus payment amounts. On May 1, 2009, PlayBev, a consolidated variable interest entity, entered into compensation agreements with its managers, Mr. Hawatmeh and Mr. Nora. The agreed compensation consists of a monthly fee of $10,000 for each manager, reimbursement of reasonable expenses on its behalf, and a car allowance for Mr. Nora of $1,000 per month to cover the cost of use, fuel, and repairs. The Company has accrued $798,000 in compensation, which is included in related-party payables as of June 30, 2012. Advanced Beauty Solutions, LLC - In connection with prior litigation with Advanced Beauty Solutions (“ABS”), it claimed nonperformance by the Company and filed an adversary proceeding in its bankruptcy case proceeding in the United States Bankruptcy Court, Central District of California, San Fernando Valley Division. On March 17, 2009, the Bankruptcy Court entered judgment in favor of ABS and against the Company in the amount of $1,811,667, plus interest. On September 11, 2009, the Bankruptcy Court denied the Company’s motion to set aside the judgment. 13 On September 8, 2010, the Company executed an Assignment of Copyrights, thereby assigning Copyright Registration No. TX-6-064-955, Copyright Registration No. TX-6-064-956, and Copyright to the True Ceramic Pro - Live Ops (TCPS) infomercial and related master tapes (collectively the “Copyrights”) to ABS, without reservation or exclusion, making ABS the owner of the Copyrights. On February 23, 2011, the Company filed a Motion to Declare Judgment Fully Satisfied or Alternatively to Recoup Mutual Debts, requesting that the court determine that its assignment of the Copyrights resulted in full satisfaction of the ABS judgment. On March 3, 2011, ABS brought a Motion for Order to Show Cause re Civil Contempt alleging that the Company had failed to make payments on ABS’s judgment in violation of the court’s orders. At the hearing on April 6, 2011, the court denied the motion to declare the judgment fully satisfied and granted ABS’s motion, but did not hold the Company in civil contempt. The court also set a hearing on the ABS motion for the order to show cause for July 8, 2011, regarding the Company’s compliance with collection orders, which the parties stipulated should be postponed until August 3, 2011. The parties attended mediation on July 11, 2011, but no formal settlement resulted. At the hearing in August, the court found that a basis existed to hold the Company in contempt and set an evidentiary hearing for October 6, 2011, to determine whether to issue a contempt citation. The Company appealed the denial of the motion to declare judgment satisfied. On March 22, 2012 the Company and ABS entered into a formal forbearance agreement, dated as of March 1, 2012 (the “ABS Forbearance Agreement”), whereby ABS agreed to take no further judgment enforcement actions in consideration of the payment of $25,000 upon execution of the definitive ABS Forbearance Agreement and satisfaction of applicable conditions precedent. The ABS Forbearance Agreement calls for the Company to pay $7,500 per month for 46 consecutive months (except for a payment of $15,000 in December 2012), commencing in March 2012, with the unpaid balance, as finally determined as provided below, due and payable in January 2016. No interest on the principal would accrue unless the note is in default, in which case, it would bear interest at 10% per annum from the date of the ABS Forbearance Agreement. In addition, the Company stipulated to an additional judgment for attorney’s fees incurred in negotiating the ABS Forbearance Agreement and entering into the related definitive agreements and in related post-judgment collection efforts. The obligation to pay $1,835,000 under the ABS Forbearance Agreement would be secured by an encumbrance on all of the Company’s assets, subject to a prior lien and encumbrance in favor of YA Global. The principal amount of $1,835,000 due under the ABS Forbearance Agreement would be reduced by the greater of the amount of credit granted in the bankruptcy proceedings for the value of the intellectual property the Company previously conveyed to ABS and the amount received by ABS from the sale of such intellectual property to a third party during the term of the ABS Forbearance Agreement, plus the amount of any distribution to which the Company is entitled as a creditor of ABS, provided, however, that in no event would the amount due under the ABS Forbearance Agreement be reduced below $90,000, which is the amount payable during the first 12 months under the ABS Forbearance Agreement. ABS entered into a subordination agreement subordinating the obligation under the ABS Forbearance Agreement in favor of the obligations and first-priority security interest of YA Global. The Company conveyed to ABS the trademarks and intellectual property previously conveyed by ABS to the Company. The Company’s appeal of the approximately $1.8 million judgment has been remanded in the ABS bankruptcy proceedings to conclusively determine the amount of credit due the Company for the conveyance of the intellectual property. Except for the determination of the fair market value of the intellectual property and any enforcement or collection proceedings that may be required under the ABS Forbearance Agreement, all litigation and disputes between ABS and its affiliates, on the one hand, and the Company and its affiliates, on the other hand, would be dismissed, including the pending order to show cause regarding contempt against the Company, its subsidiaries, and its president. 14 The Company has assigned to ABS its creditor claim against the estate of ABS, to the extent of the balance due under the ABS Forbearance Agreement. Any distribution from the ABS estate in excess of the adjusted amounts due under the ABS Forbearance Agreement will be paid to the Company. Pending the determination of the amount of the credit due for the value of the intellectual property conveyed, the Company accrued a balance of $90,000 for the minimum required payment under the ABS Forbearance Agreement. It is reasonably possible that this estimate may change in the near future based on the events of the ABS settlement. During the six months ended June 30, 2012, the Company paid $47,500 towards the required payments. As of the date of this filing it had made the required payment for the month of April. NOTE 6 - NOTES PAYABLE In February 2012, the Company issued an 18%, 60-day, $30,000 promissory note to an investor. The principal balance included a $5,000 borrowing fee. The promissory note was outstanding as of June 30, 2012. NOTE 7 - FINANCIAL INSTRUMENTS The Company has financial instruments that are considered derivatives or contain embedded features subject to derivative accounting. Embedded derivatives are valued separate from the host instrument and are recognized as derivative liabilities in the Company’s balance sheet. The Company measures these instruments at their estimated fair value and recognizes changes in their estimated fair value in results of operations during the period of change. The Company has estimated the fair value of these embedded derivatives for convertible debentures and associated warrants using a Multi-nomial Lattis model as of June 30, 2012, and December 31, 2011, and used the Black-Scholes model prior to that. The fair values of the derivative instruments are measured each quarter. As of June 30, 2012, and December 31, 2011, the fair market value of the derivatives aggregated $461,248 and $294,717, respectively. NOTE 8 - FAIR VALUE MEASUREMENTS For asset and liabilities measured at fair value, the Company uses the following hierarchy of inputs: · Level one Quoted market prices in active markets for identical assets or liabilities; · Level two Inputs other than level one inputs that are either directly or indirectly observable; and · Level three Unobservable inputs developed using estimates and assumptions, which are developed by the reporting entity and reflect those assumptions that a market participant would use. Liabilities measured at fair value on a recurring basis at June 30, 2012, are summarized as follows: June 30, 2011 Level 1 Level 2 Level 3 Total Fair value of derivatives $ - $ 461,248 $ - $ 461,248 15 Liabilities measured at fair value on a recurring basis at December 31, 2011, are summarized as follows: December 31, 2011 Level 1 Level 2 Level 3 Total Fair value of derivatives $ - $ 294,717 $ - $ 294,717 NOTE 9 - STOCKHOLDERS’ DEFICIT The Company’s stockholders’ deficit increased by $1,899,401 as a result of the net loss attributable to CirTran Corporation for the six months ended June 30, 2012. Non-controlling interest in consolidated subsidiaries increased stockholders’ deficit by $269,940 for the six months ended June 30, 2012, due to the operating losses of the non-controlling subsidiary. During the six months ended June 30, 2012, the Company issued 47,200,000 shares of common stock for the exercise of stock options valued at $39,187. NOTE 10 - STOCK OPTIONS AND WARRANTS Stock Option Plans - As of June 30, 2012, options to purchase a total of 121,800,000 shares of common stock had been issued from the 2012 Stock Option Plan, out of which a maximum of 403,000,000 can be issued. The Company’s Board of Directors administers the plans and has discretion in determining the employees, directors, independent contractors, and advisors who receive awards, the type of awards (stock, incentive stock options, nonqualified stock options, or share purchase rights) granted, and the term, vesting, and exercise prices. Employee Options - During the six months ended June 30, 2012 and 2011, the Company did not grant options to purchase shares of common stock to employees. During the six months ended June 30, 2012, the Company accrued for 18,600,000 employee options relating to the employment contract of the Company president, directors, and officers. The fair market value of the options accrued aggregated $1,400, using the following assumptions: 5-year term, estimated volatility of 457.98%, and a discount rate of 0.68%. A summary of the stock option activity under the Plans as of June 30, 2012, and changes during the three months then ended is presented below: Weighted- Weighted- Average Aggregate Average Remaining Intrinsic Shares Exercise Price Contractual Life Value Outstanding at December 31, 2011 37,800,000 $ 0.0130 0.51 $ - Granted 47,200,000 $ 0.0015 Exercised (47,200,000) $ 0.0043 Expired (19,200,000) $ 0.0512 Outstanding at June 30, 2012 18,600,000 $ 0.0013 0.53 $ - Exercisable at June 30, 2012 18,600,000 $ 0.0013 0.53 $ - 16 As of June 30, 2012 and December 31, 2011, the Company had a total of 106,000,000 and 83,600,000 options not issued but accrued. Warrants - On January 24, 2011, as part of the Forbearance Agreement, a warrant to purchase 25,000,000 shares of common stock was issued to YA Global. The warrant had an exercise price of $0.02 per share and vested immediately. The Company currently has an insufficient number of authorized shares to enable warrant holders to fully exercise their warrants, assuming all warrants holders desired to do so. Accordingly, the warrants are subject to derivative accounting treatment and are included in the derivative liability related to the convertible debentures (see Note 8). NOTE 11 - SEGMENT INFORMATION Segment information has been prepared in accordance with ASC 280-10, Disclosure about Segments of an Enterprise and Related Information. The Company has four reportable segments: Electronics Assembly, Contract Manufacturing, Marketing and Media, and Beverage Distribution. The Electronics Assembly segment manufactures and assembles circuit boards and electronic component cables. The Contract Manufacturing segment manufactures, either directly or through foreign subcontractors, various products under manufacturing and distribution agreements. The Marketing and Media segment provides marketing services to online retailers, along with beverage development and promotional services to PlayBev. The Beverage Distribution segment manufactures, markets, and distributes Playboy-licensed energy drinks domestically and internationally. The accounting policies of the segments are consistent with those described in the summary of significant accounting policies. The Company evaluates performance of each segment based on earnings or loss from operations. Selected segment information is as follows: Electronics Contract Marketing Beverage Assembly Manufacturing and Media Distribution Total Three Months Ended June 30, 2012 Sales to external customers $ - $ 24,541 $ - $ 291,214 $ 315,755 Segment income (loss) (47,857) (16,656) 15 (640,989) (705,487) Segment assets - Depreciation and amortization 5,156 17,180 - - 22,336 Three Months Ended June 30, 2011 Sales to external customers $ - $ 23,407 $ - $ 662,218 $ 685,625 Segment income (loss) 5,674,748 (24,996) (92,772) (852,971) 4,704,009 Segment assets 1,756,790 837,102 96,518 1,480,919 4,171,329 Depreciation and amortization 6,258 43,448 2,631 - 52,337 Six Months Ended June 30, 2012 Sales to external customers $ - $ 55,625 $ - $ 878,830 $ 934,455 Segment income (loss) (302,531) (14,733) - (1,676,319) (1,993,583) Segment assets - Depreciation and amortization 10,321 39,524 - - 49,845 Six Months Ended June 30, 2011 Sales to external customers $ - $ 77,348 $ - $ 2,003,477 $ 2,080,825 Segment income (loss) (2,557,968) (25,518) (98,560) (1,223,737) (3,905,783) Segment assets 1,756,790 836,559 96,518 1,480,919 4,170,786 Depreciation and amortization 14,993 85,626 8,146 - 108,765 17 NOTE 12 - GEOGRAPHIC INFORMATION The Company currently maintains $81,276 of capitalized tooling costs in China. All other revenue-producing assets are located in the United States of America. Revenues are attributed to the geographic areas based on the location of the customers purchasing the products. NOTE 13 - SUBSEQUENT EVENTS On August 23, 2012, the Company issued 25,000,000 options to purchase one share of common stock to a third party for services performed with an exercise price of $0.0001 per share, vesting immediately and expiring on September 13, 2012. The Company will recognize a corresponding expense of approximately $20,035 during the period ended September 30, 2012. These options wereexercised during August 2012 and the Company correspondingly issued 25,000,000 common shares. These financial statements considered subsequent events through November 19, 2012, the date the financial statements were available to be issued. ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This discussion should be read in conjunction with Management’s Discussion and Analysis of Financial Condition and Results of Operations included in our Annual Report on Form 10-K for the year ended December 31, 2011. Overview We manufacture, market, and distribute internationally an energy drink under a license, now in dispute, with Playboy Enterprises, Inc., or Playboy, and in the U.S., we provide a mix of high- and medium-volume turnkey manufacturing services and products using various high-tech applications for leading electronics OEMs (original equipment manufacturers) in the communications, networking, peripherals, gaming, law enforcement, consumer products, telecommunications, automotive, medical, and semiconductor industries. Our services include pre-manufacturing, manufacturing, and post-manufacturing services. Our goal is to offer customers the significant competitive advantages that can be obtained from manufacture outsourcing. We are engaged in the following business segments. Beverage Distribution (94% and 96% of total revenue during six months ended June 30, 2012 and 2011, respectively) CirTran Beverage manufactures, markets, and distributes Playboy-branded energy drinks in accordance with an agreement we entered into with Play Beverages, LLC, or PlayBev, a consolidated variable interest entity, which holds the Playboy license. Contract Manufacturing (6% and 4% of total revenue during the six months ended June 30, 2012 and 2011, respectively) CirTran Products pursues contract-manufacturing relationships in the U.S. consumer products markets, including licensed merchandise sold in the sports and entertainment markets. CirTran Asia manufactures and distributes electronics, consumer products, and general merchandise to companies selling in international markets. Marketing and Media (no revenues during the six months ended June 30, 2012 and 2011, respectively) CirTran Online sells products via the Internet and provides services and support to Internet retailers. 19 CirTran Media provides end-to-end services to the direct-response and entertainment industries. Electronics Assembly (no revenues during the six months ended June 30, 2012 and 2011, respectively) CirTran Corporation (“CirTran USA”) provides low-volume electronics assembly activities consisting primarily of placing and attaching electronic and mechanical components on printed circuit boards and flexible (i.e., bendable) cables. Forward-Looking Statements and Certain Risks The statements contained in this report that are not purely historical are considered to be “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 and Section 21E of the Securities Exchange Act. These statements represent our expectations, hopes, beliefs, anticipations, commitments, intentions, and strategies regarding the future. They may be identified by the use of words or phrases such as “believes,” “expects,” “anticipates,” “should,” “plans,” “estimates,” and “potential,” among others. Forward-looking statements include, but are not limited to, statements contained in Management’s Discussion and Analysis of Financial Condition and Results of Operations regarding our financial performance, revenue, and expense levels in the future and the sufficiency of our existing assets to fund future operations and capital spending needs.
